DEPARTMENT OF HEALTH & HUMAN SERVICES Centers for Medicare &
Medicaid Services 7500 Security Boulevard, Mail Stop S2-26-12 Baltimore,
Maryland 21244-1850

Centers for Medicaid and State Operations
August 15, 2007

SMDL #07-010

Dear State Medicaid Director:
The purpose of this letter is to provide you with additional information about sections 6041, 6042, and
6043 of the Deficit Reduction Act (DRA) of 2005, Public Law No.109-171, and to provide guidance on
changes enacted by the Tax Relief and Health Care Act (TRHC) of 2006, Public Law No.109-432. We
are also providing specific guidance about Section 6043 of the DRA, “Emergency Room Co-payments
for Non-Emergency Care.” This provision added a new subsection 1916A(e) of the Social Security Act
(the Act), which provides a State option to impose higher cost sharing for non-emergency care furnished
in a hospital emergency department without a waiver, and also added a new subsection 1903(y) of the
Act providing $50,000,000 in Federal grant funds over 4 years for States to use for the establishment of
alternate non-emergency service providers, or networks of such providers.
The addition of sections 1916A(e) and 1903(y) of the Act provides new opportunities for States to
work with the Federal Government to implement effective reforms to slow spending growth while
maintaining needed coverage. These sections also will help people to get the kind of care they prefer
in non-emergency settings. These provisions are effective as of January 1, 2007.
On June 16, 2006, we issued a State Medicaid Director’s letter to provide guidance on the
alternate cost-sharing provisions of DRA sections 6041 and 6042. The TRHC, enacted on
December 20, 2006, made some technical changes to those provisions. Those changes are
described below and are effective as if originally enacted in the DRA.
Technical Changes to Sections 6041 and 6042 of the DRA Related to Individuals With
Family Incomes At or Below 100 Percent of the Federal Poverty Level (FPL)
The TRHC clarified that, in the case of individuals at or below 100 percent of the FPL, cost sharing for
non-emergency services furnished in a hospital emergency room may be imposed as long as no cost
sharing is imposed to receive such care through an outpatient department or other alternative health care
provider in the geographic area of the hospital emergency room. Such cost sharing may not exceed
nominal cost sharing levels, and is subject to the aggregate cost sharing cap of 5 percent of family
income.
The cost sharing limitations under section 1916 shall continue to apply with the exception of cost
sharing for pharmacy or non-emergency use of an emergency room which the State elects under
section 1916A(c) or (e).
The amount, scope, and duration of benefit requirements of section 1902(a)(10)(B) shall
continue to apply to cost sharing.
The enforceability provisions of section 1916A(d) do not apply.
The total aggregate cost sharing cap of 5 percent of family income (as determined by the State
on a quarterly or monthly basis) would apply to the extent that cost sharing is permitted under
sections 1916, 1916A(c) (pharmacy), and 1916A(e) (non-emergency use of the emergency
room).

Subsection 1916A(e) – Emergency Room Co-Payments for Non-emergency Services
Section 1916A(e) of the Act allows States to amend their State plans to allow hospitals to impose cost
sharing on an individual (within one or more groups of individuals specified by the State) who receives
non-emergency care furnished in the hospital emergency department. In order for the hospital to impose
cost sharing:
•

The individual must actually have available and accessible an alternate non-emergency services
provider with respect to the necessary services.

•

The hospital must inform the beneficiary (after the beneficiary has received an appropriate
medical screening examination under section 1867—the Emergency Medical Treatment and
Active Labor Act, or EMTALA provision of the Act, and after a determination has been made
that the individual does not have an emergency medical condition) before providing the nonemergency services that:
• The hospital may require the payment of the State-specified cost sharing before the
service can be provided;
•

The hospital provides the name and location of an alternate non-emergency services
provider that is actually available and accessible;

•

An alternate provider can provide the services without the imposition of the Statespecified higher cost sharing for the inappropriate use of the emergency room (nothing
under this language should be construed as preventing a State from applying (or waiving)
cost sharing otherwise permissible under section 1916A of the Act); and

•

The hospital provides a referral to coordinate scheduling of this treatment.

Under this provision, the term “non-emergency services” means care or services furnished in an
emergency department of a hospital that do not constitute an appropriate medical screening
examination, or stabilizing examination, and treatment required to be provided by the hospital under
section 1867 of the Act.
Also, the term “alternative non-emergency services provider” means, with respect to non-emergency
services for the diagnosis or treatment of a condition, a health care provider—such as a physician’s
office, health care clinic, community health center, hospital outpatient department, or similar health care
provider that:
•
•

can provide clinically appropriate services for the diagnosis or treatment of a condition
concurrently with the provision of the non-emergency services that would be provided in
an emergency department of a hospital for the diagnosis or treatment of a condition; and
is participating in the Medicaid program.

Limitations Relating to Cost Sharing for Other Individuals
Individuals with Family Incomes between 100 and 150 percent of the FPL
For an individual with a family income between 100 and 150 percent of the FPL, the co-payments
imposed under section 1916A(e) may not exceed twice the amount determined to be nominal under

section 1916 of the Act. Such cost sharing is also subject to the aggregate cost sharing cap of 5
percent of family income under section 1916A(b)(2)(A).
Individuals Exempt under Section 1916A of the Act
In the case of an individual who is identified as otherwise exempt from alternative cost sharing under
section 1916A(b)(3) of the Act, a State may impose emergency room co-payments for non-emergency
care in an amount that does not exceed a nominal amount (as determined under section 1916) as long as
no cost sharing would be imposed in order to receive the care through an outpatient department or other
alternative non-emergency health care provider in the geographic area of the hospital emergency
department involved. States may not impose cost-sharing on individuals receiving emergency services
(as defined by the Secretary and consistent with current law outlined in Section 1916(a)(2)(D) of the
Act) in an emergency room. Below is a list of exempt populations and services not subject to cost
sharing under section 1916A(b)(3) of the Act:
•

Individuals under 18 years of age who are required to be provided Medicaid under
section 1902(a)(10)(A)(i) of the Act, and including services furnished to individuals to
whom child welfare services are made available under part B of title IV on the basis of
being a child in foster care or individuals with respect to whom adoption or foster care
assistance is made available under part E of title IV, without regard to age;

•

Pregnant women, if such services relate to the pregnancy or to any other medical
condition which may complicate the pregnancy;

•

Any terminally ill individual who is receiving hospice care;

•

Any individual who is an inpatient in a hospital, nursing facility, intermediate care
facility for the mentally retarded, or other medical institution, if such individual is
required, as a condition of receiving services in such institution under the State plan, to
spend for costs for medical care all but a minimal amount of the individual’s income
required for personal needs;

•

Women who are receiving medical assistance by virtue of the application of breast or
cervical cancer provisions;

•

Preventive services (such as well baby and well child care and immunizations) provided
to children under 18 years of age regardless of family income;

•

Family planning services and supplies, and

•

Services furnished to disabled children who are receiving medical assistance by virtue of
the application of sections 1902(a)(10)(A)(ii)(XIX) and 1902(cc). (This group was
added by the TRHC).

Application of Aggregate Cap and Relationship to Other Cost Sharing
Cost sharing applied under this provision is subject to the 5 percent maximum aggregate cap for cost
sharing as specified under 1916A of the Act, as applied on a monthly or quarterly basis (as specified by
the State). This total aggregate cost sharing cap of 5 percent of family income applies to any costsharing amounts under sections 1916, 1916A(a), 1916A(c) (pharmacy), and 1916A(e) (non-emergency
use of the emergency room).

If co-payments are imposed under this provision, no other co-payments or co-insurance may otherwise
be imposed for the emergency room services under sections 1916A(a), 1916(a)(3), or 1916(b)(3) of the
Act.
EMTALA and Prudent Layperson Requirements
Nothing in this provision limits a hospital’s obligations with respect to screening and stabilizing
treatment of an emergency medical condition under section 1867 of the Act, or modifies any
obligations under either State or Federal standards relating to the application of a prudent-layperson
standard with respect to payment or coverage of emergency services by any managed care
organization.
State Plan Submission
States may use the enclosed State plan preprint page (Enclosure A) to adopt cost sharing pursuant to
this provision, States must include it in their approved State plan. For your convenience we have
enclosed a template for a State plan amendment. Please submit your State plan amendment
electronically in a “PDF” file format to your Centers for Medicare & Medicaid Services (CMS)
regional office in order to implement this provision.
Subsection 1903(y) – Grant Funds for Establishment of Alternate Non-emergency Services
Providers
Subsection 1903(y) of the Act authorizes the payment of $50,000,000 during the 4-year period
beginning in 2007 in order to provide payment to States for the establishment of alternate nonemergency service providers or networks of providers. (See page 2 for the definition of an alternate
non-emergency services provider.)
In providing for payments to States under subsection 1903(y) of the Act, the Secretary shall
provide preference to States that establish, or provide for, alternate non-emergency services
providers or networks of providers that:
•
•

serve rural or underserved areas where Medicaid beneficiaries may not have regular
access to providers of primary care services; or
are in partnership with local community hospitals.

Additionally, in reviewing applications, CMS will consider as a special circumstance whether the grant
funding is necessary to further the implementation of a pending or approved State plan amendment for
section 1916A(e) of the Act for hospitals to impose cost sharing for non-emergency services provided in
a hospital emergency department.
The Funding Opportunity Number is HHS-2007-CMS-ANESP-0005. To apply, go to
http://www.grants.gov. You must “Get Registered” before you apply. On the left of the screen, select
“Get Registered” and follow the directions. When that is completed, select “Apply for Grants” and
follow the directions. Please do not wait until the application deadline date to begin the application
process through the Web site http://www.grants.gov. We recommend you visit the Web site at least 30
days prior to filing your application to fully understand the process and requirements. Also, submit your
application well in advance of the closing date in order to allow time to submit a hard copy by overnight
mail if difficulties are encountered. For questions on the application process select “Contact Us” at the
http://www.grants.govWeb site and you will be given the option to telephone or e-mail your questions to
the support center.

We strongly encourage you to consider these grant opportunities to develop proposals to enhance your
Medicaid program. The CMS contact for this new legislation is Ms. Jean Sheil, Director, Family and
Children’s Health Programs, who may be reached at (410) 786-5647. If you have any additional
questions, please let us know.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators Division of
Medicaid and Children’s Health
Martha Roherty Director, Health Policy Unit American Public Human Services Association Joy Wilson
Director, Health Committee National Conference of State Legislatures
Matt Salo Director of Health Legislation National Governors Association
Jacalyn Bryan Carden Director of Policy and Programs Association of State and Territorial Health
Officials
Christie Raniszweski Herrera Director, Health and Human Services Task Force American Legislative
Exchange Council
Debra Miller Director for Health Policy Council of State Governments

